
	

113 S2575 IS: Sage-Grouse Accountability and Private Conservation Act of 2014
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2575
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Mr. Walsh (for himself, Mr. Tester, and Mr. Udall of Colorado) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Secretary of the Interior to prepare a report on the status of greater sage-grouse
			 conservation efforts, and for other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Sage-Grouse Accountability and Private Conservation Act of 2014.
		2.Findings
			Congress finds that—(1)pursuant to the court-approved work schedule described in  the Joint Motion for Approval of
			 Settlement Agreement and Order of Dismissal of Guardians Claims entitled In Re Endangered Species Act Section 4 Deadline Litigation (D.D.C. 2011), not later than September 30, 2015, the Secretary is scheduled to issue a decision
			 on whether to
			 proceed with listing the greater
			  sage-grouse as a threatened or endangered species under the Endangered
			 Species Act of
			 1973 (16 U.S.C. 1531 et seq.);(2)the Federal Government, through programs of the Department of the Interior and the Department of
			 Agriculture, has invested substantial funds on greater and Gunnison
			 sage-grouse conservation efforts to avoid the greater and Gunnison
			 sage-grouse being
			 listed as threatened or endangered species under the Endangered Species
			 Act of
			 1973 (16 U.S.C. 1531 et seq.);(3)State wildlife management agencies have prepared, and as of the date of enactment of this Act are
			 in the process of implementing, greater
			 and Gunnison sage-grouse conservation plans to complement the conservation
			 efforts of
			 the Federal Government;(4)private investment in conservation efforts, independently and in conjunction with Federal
			 cost-share conservation
			 easement programs, has been significant;(5)through a combination of Federal, State, and private efforts, significant conservation progress is
			 being made, and further progress will be made following full
			 implementation of State management plans and new Federal conservation
			 programs; and(6)farmers, ranchers, developers, and small businesses need certainty, and further clarity on the
			 likelihood of a listing decision will provide that certainty.3.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.4.Greater Sage-Grouse Reporting Requirement(a)In GeneralNot later than	December 15, 2014, the Secretary shall submit to the appropriate committees of
			 Congress
			 a report on the status of greater
			 sage-grouse conservation efforts.(b)ContentsIn the report required under subsection  (a), the Secretary shall include—(1)a description of public and private programs and expenditures, including State and Federal
			 Government agencies, relating	 to
			 greater sage-grouse conservation;(2)a description of State management plans, including plans that have been announced but not yet
			 implemented;(3)a description of  Bureau of Land Management plans, or plans by any other land management agencies,
			 relating to greater sage-grouse conservation;(4)in accordance with subsection (c), a description of the metrics that, at the discretion of the
			 Secretary, will be used to make
			 a determination of whether the greater sage-grouse should be listed as
			 threatened or endangered under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);(5)any outcome  under the programs, expenditures, or plans referred to in	paragraphs (1) through
			 (3) that can be measured by
			 the metrics described	in subsection (c); and(6)any recommendations to Congress for legislative actions that could provide
			 certainty to farmers, ranchers, developers, and small businesses and could
			 assist in the conservation of the greater sage-grouse.(c)Reported MetricsThe metrics referred to in subsection (b)(4) may include—(1)the quantity of acres enrolled in sagebrush and habitat protection in conservation programs
			 established under title XII of the Food Security Act of 1985 (16 U.S.C.
			 3801 et seq.) or other conservation programs of the Department of
			 Agriculture, including conservation easements, land purchases or swaps,
			 vegetation management or
			 habitat enhancement programs, and fuels management programs;(2)data on nonfire related habitat restoration efforts, including native, nonnative, and mixed seeding
			 efforts;(3)data on mine reclamation and subsequent restoration efforts intended to restore greater sage-grouse
			 habitat;(4)data on conifer removal;(5)data on presuppression fire efforts, including—(A)the number of acres associated with fuels management programs; and(B)the number of miles associated with fire breaks;(6)data on habitat restoration, including postfire restoration efforts involving native, nonnative,
			 and
			 mixed seeding;(7)data on structure removal, power line burial, power line retrofitting or modification, fence
			 modification,
			 fence marking, and fence removal;(8)for livestock and rangeland management, data on allotment closure and road closure;(9)for travel management, data on road and trail closure and trail rerouting;(10)data on greater sage-grouse translocation efforts, including the number of greater sage-grouse
			 translocated, the age of each translocated greater sage-grouse, and the
			 sex of each translocated greater sage-grouse; and(11)any other data or metric the Secretary may examine in making the decision on whether to list the
			 greater sage-grouse as a threatened or endangered species under the
			 Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.).5.Agricultural Land Easements(a)In GeneralSection 1265B(b)(2)(C)(i) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(2)(C)(i)) is
			 amended—(1)by striking Grasslands and inserting In general; and(2)by inserting and land with greater or Gunnison sage-grouse habitat of special environmental significance after significance.(b)ConsiderationsSection 1265B(b)(3)(B) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(3)(B)) is amended—(1)in clause (i), by striking and after the semicolon at the end;(2)in clause (ii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(iii)maximizing the protection of greater or Gunnison sage-grouse habitat..
